                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


DANNY WILLIAMS,

              Plaintiff,

v.                                                                 CV No. 19-594 SMV/CG

NINE ENERGY SERVICES, et al.,

               Defendants.

                           AGREED CONFIDENTIALITY ORDER

       THIS MATTER is before the Court on the parties’ Joint Motion for Entry of

Agreed Confidentiality Order, (Doc. 26), filed January 27, 2020. Having reviewed the

Agreed Confidentiality Order, and noting it is jointly filed, the Court finds the Agreed

Confidentiality Order is well-taken and shall be entered.

       IT IS THEREFORE ORDERED that the following provisions shall govern claims

of confidentiality in these proceedings:

1.     Review of the confidential documents and information by counsel, experts, or

consultants for the litigants in the litigation shall not waive the confidentiality of the

documents or objections to production.

2.     The inadvertent, unintentional, or in camera disclosure of a confidential

document and information shall not generally be deemed a waiver, in whole or in part,

of any party's claims of confidentiality.

3.     Only documents containing trade secrets, confidential or proprietary financial

information, operational data, business plans, and competitive analyses, personnel files,

personal information that is protected by law, and other sensitive information that, if not
restricted as set forth in this order, may subject the producing or disclosing person to

competitive or financial injury or potential legal liability to third parties. Such documents

or parts thereof will be designated after review by an attorney for the producing party by

stamping the word confidential

4.     If any party believes a document not described in the above paragraph should

nevertheless be considered confidential, it may make application to the court or special

master. Such application shall only be granted for reasons shown and for extraordinary

grounds.

5.     Documents designated confidential shall be shown only to the attorneys, the

parties, parties' experts, actual or proposed witnesses, and other persons whom the

attorneys deem necessary to review the documents for the prosecution or defense of

this lawsuit. Each person who is permitted to see confidential documents shall first be

shown a copy of this order and shall further be advised of the obligation to honor the

confidentiality designation. The parties agree that any discovery material produced in

this litigation may be used only in this litigation.

6.     If a party believes that a document designated or sought to be designated

confidential by the producing party does not warrant such designation, the party shall

first make a good-faith effort to resolve such a dispute with opposing counsel. In the

event that such a dispute cannot be resolved by the parties, either party may apply to

the court or special master for a determination as to whether the designation is

appropriate. The burden rests on the party seeking confidentiality to demonstrate that

such designation is proper.




                                                2
7.     At the time of deposition or within 10 days after receipt of the deposition

transcript, a party may designate as confidential specific portions of the transcript which

contain confidential matters under the standards set forth in paragraph (3) above. This

designation shall be in writing and served upon all counsel. No objection shall be

interposed at deposition that an answer would elicit confidential information. Transcripts

will be treated as confidential for this 10-day period. Any portions of a transcript

designated confidential shall thereafter be treated as confidential in accordance with this

order. In filing materials with the court in pretrial proceedings, counsel shall file under

seal only those specific documents and that deposition testimony designated

confidential, and only those specific portions of briefs, applications, and other filings that

contain verbatim confidential data, or that set forth the substance of such confidential

information.

8.     In any application to the court or special master referred to or permitted by this

order, the court or special master may exercise discretion in determining whether the

prevailing party in such a dispute may recover the costs incurred by it and, if so, the

amount to be awarded.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              3
